 



SEVERANCE AGREEMENT
     THIS AGREEMENT is made as of the 19th day of December, 2000 between
WILMINGTON TRUST OF PENNSYLVANIA, a Pennsylvania-chartered bank and trust
company (the “Bank”), and MARK A. GRAHAM (“Employee”).
BACKGROUND
     A. Bank currently employs Employee and considers Employee a key employee.
     B. Bank desires to retain Employee’s services.
     C. Bank has from time to time made payments and provided benefits to
employees who have terminated employment with Bank (the “Prior Severance
Arrangements”).
     D. Bank and Employee desire to set forth the amounts payable and benefits
Bank will provide Employee in the event of a termination of Employee’s
employment with Bank under the circumstances set forth herein after a Change in
Control (as that term is defined in Subparagraph 4(e) below).
     NOW, THEREFORE, in consideration of the foregoing, and the mutual covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
     1. Continued Employment. In reliance upon Bank’s promises contained herein,
Employee agrees that, for a period of not less than six months commencing on the
date first set forth above, and subject to reasonable absences for illness,
holiday and vacation pursuant to Bank’s policies and practices in effect on the
date hereof, and from time to time hereafter, Employee shall continue his
employment with Bank and devote his best efforts to duties which may be assigned
to him by Bank from time to time.
     2. Prior Severance Arrangements. Except as set forth herein, if Employee’s
employment with Bank is terminated under circumstances in which Bank is required
to make payment to him pursuant to Paragraph 5 below, Employee shall make no
claim or demand arising or alleged to arise from any severance plan, program,
policy or arrangement (including, without limitation, any Prior Severance
Arrangement) which Bank may have had in effect, currently sponsors or adopts
hereafter. Notwithstanding the preceding sentence, if Employee’s employment with
Bank is terminated under circumstances in which Bank is required to make payment
to him pursuant to Paragraph 5 below, Employee or Employee’s spouse, heirs,
estate or personal representative, as the case may be, shall be entitled to
receive any benefits payable under any employee benefit plan, program, policy or
arrangement which may then be in effect and which is not a severance plan,
program, policy or arrangement.

-1-



--------------------------------------------------------------------------------



 



     3. Effective Date. This Agreement shall be effective as of the date first
written above (the “Effective Date”) and continue and remain in full force and
effect until the termination of Employee’s employment with Bank, unless
terminated earlier by the parties in writing. The completion of six months of
employment with Bank by Employee in accordance with Paragraph 1 above shall not
be a condition precedent to the effectiveness hereof or to the payment of
amounts or the provision of benefits hereunder if Employee’s employment with
Bank is terminated under the circumstances described in Subparagraph 4(b) below.
     4. Termination of Employment.
          a. Requiring No Payments Under Paragraph 5. If Employee’s employment
with Bank is terminated under any of the following circumstances, no payments
shall be or become due and owing hereunder, and Bank shall have no other
obligation under Paragraph 5 below:

  (1)   By either party for any reason before a Change in Control, except as
otherwise provided in Subparagraph 4(b)(3) below.     (2)   By either party for
any reason at any time more than two years after a Change in Control.     (3)  
By Bank at any time, whether contemporaneous with or subsequent to a Change in
Control, due to “Cause” (as that term is defined in Subparagraph 4(c) below) or
upon Employee’s death or Disability. For purposes hereof, the term “Disability”
means any physical or mental injury or disease of a permanent nature which makes
Employee incapable of meeting the requirements of the employment performed
immediately before the commencement of that disability.     (4)   By Employee at
any time, whether contemporaneous with or subsequent to a Change in Control,
upon his retirement or resignation for reasons other than “Good Reason” (as that
term is defined in Subparagraph 4(d) below).

          b. Requiring Payments Under Paragraph 5. If Employee’s employment with
Bank is terminated under any of the following circumstances, Bank shall make the
payments and provide the benefits set forth in Paragraph 5 below:

  (1)   By Bank contemporaneously with or within two years after a Change in
Control for any reason other than (a) for Cause or (b) upon Employee’s death or
Disability;     (2)   By Employee, contemporaneously with or within two years
after a Change in Control, for Good Reason; or

-2-



--------------------------------------------------------------------------------



 



  (3)   Before a Change in Control occurs either (1) by Bank other than for
Cause or (2) by Employee for Good Reason, and in either case it is reasonably
demonstrated that that termination of employment (x) was at the request of a
Third Party (as that term is defined in Subparagraph 4(e) below) that has taken
steps reasonably calculated to effect a Change in Control or (y) otherwise arose
in connection with or in anticipation of a Change in Control.

          c. Definition of “Cause”. For purposes hereof, the term “Cause” shall
mean Employee’s personal dishonesty, willful misconduct, breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or a final cease-and-desist order or a material violation
of any provision hereof.
          d. Definition of “Good Reason”. For purposes hereof, the term “Good
Reason” shall, absent Employee’s written consent to the contrary, mean:

  (1)   Any material violation by Bank of its obligations hereunder;     (2)  
The assignment to Employee of any duties inconsistent with the status of his
position with Bank on the day immediately preceding a Change in Control, or an
alteration in the nature or status of Employee’s duties and responsibilities
that renders Employee’s position to be of less responsibility or scope than that
which existed on the day immediately preceding the Change in Control;     (3)  
A reduction by Bank in Employee’s annual base salary in effect on the day
immediately preceding a Change in Control, as the same may be increased from
time to time thereafter, except for proportional, across-the-board salary
reductions similarly affecting all of Bank’s employees;     (4)   The relocation
of Bank’s principal executive offices to a location more than 25 miles from
Villanova, Pennsylvania or Bank’s requiring Employee to be based anywhere other
than Bank’s principal executive offices, except for required travel on Bank’s
business to an extent substantially consistent with Employee’s present business
travel obligations; or     (5)   Any material reduction by Bank or Wilmington
Trust Corporation (“Parent”) of the benefits enjoyed by Employee under any of
Bank’s or Parent’s pension, retirement, profit-sharing, savings, life insurance,

-3-



--------------------------------------------------------------------------------



 



      medical, health-and-accident, disability or other employee benefit plans,
programs or arrangements in effect from time to time, the taking of any action
by Bank or Parent that would directly or indirectly materially reduce any of
those benefits or deprive Employee of any material fringe benefits, or the
failure by Bank to provide Employee with the number of paid vacation days to
which he is entitled on the basis of years of service with Bank in accordance
with Bank’s normal vacation policy; provided, however, that this Subparagraph
4(d)(5) shall not apply to any proportional, across-the-board reduction or
action similarly affecting all employees of Bank or Parent.

          e. Definition of “Change In Control”. For purposes hereof, a “Change
in Control” shall mean the occurrence, after the Effective Date, of any of the
following events, directly or indirectly or in one or more series of
transactions:

  (1)   A consolidation or merger of Bank, Wilmington Trust Company (“WTC”) or
Parent with any third party (which includes a single person or entity or a group
of persons or entities acting in concert) not wholly-owned, directly or
indirectly, by Bank, WTC or Parent (a “Third Party”), unless Bank, WTC or
Parent, as the case may be, is the entity surviving that merger or
consolidation;     (2)   A transfer of all or substantially all of the assets of
Bank, WTC or Parent to a Third Party or a complete liquidation or dissolution of
Bank, WTC or Parent;     (3)   A Third Party, without the prior approval of
Bank’s, WTC’s or Parent’s Board of Directors, as the case may be, through one or
more subsidiaries:

  (a)   Acquires beneficial ownership of 15% or more of any class of Bank’s,
WTC’s or Parent’s voting stock;     (b)   Acquires irrevocable proxies
representing 15% or more of any class of Bank’s, WTC’s or Parent’s voting stock;
    (c)   Acquires any combination of beneficial ownership of voting stock and
irrevocable proxies representing 15% or more of any class of Bank’s, WTC’s or
Parent’s voting stock;     (d)   Acquires the ability to control in any manner
the election of a majority of Bank’s, WTC’s or Parent’s directors; or

-4-



--------------------------------------------------------------------------------



 



  (e)   Acquires the ability to directly or indirectly exercise a controlling
influence over the management or policies of Bank, WTC or Parent;

  (4)   Any election occurs of persons to Parent’s Board of Directors that
causes a majority of Parent’s Board of Directors to consist of persons other
than (a) persons who were members of Parent’s Board of Directors on the
Effective Date and/or (b) persons who were nominated for election as members of
that Board of Directors by Parent’s Board of Directors (or a committee thereof)
at a time when the majority of that Board of Directors (or that committee)
consisted of persons who were members of Parent’s Board of Directors on the
Effective Date; provided, however, that any person nominated for election by
Parent’s Board of Directors (or a committee thereof), a majority of whom are
persons described in clauses (a) and/or (b), or are persons who were themselves
nominated by that Board of Directors (or a committee thereof), shall for this
purpose be deemed to have been nominated by a Board of Directors composed of
persons described in clause (a) above; or     (5)   A determination is made by
any regulatory agency supervising Bank or Parent that a change in control, as
defined in the banking, insurance or securities laws or regulations then
applicable to Bank or Parent, has occurred.

     Notwithstanding any provision herein to the contrary, a Change in Control
shall not include any of the events described above if they (x) are related to
or occur in connection with the appointment of a receiver or conservator for
Bank, WTC or Parent, provision of assistance under Section 13(c) of the Federal
Deposit Insurance Act (the “FDI Act”), the approval of a supervisory merger, a
determination that Bank is in default as defined in Section 3(x) of the FDI Act,
insolvent or in an unsafe or unsound condition to transact business or the
suspension, removal and/or temporary or permanent prohibition by a regulatory
agency of Employee from participation in the conduct of Bank’s, WTC’s or
Parent’s business or (y) are the result of a Third Party inadvertently acquiring
beneficial ownership of or irrevocable proxies for or a combination of both for
15% or more of any class of Bank’s, WTC’s or Parent’s voting stock, and that
Third Party as promptly as practicable thereafter divests itself of the
beneficial ownership of or irrevocable proxies for a sufficient number of shares
so that that Third Party no longer has beneficial ownership or irrevocable
proxies or a combination of both for 15% or more of any class of Bank’s, WTC’s
or Parent’s voting stock.

-5-



--------------------------------------------------------------------------------



 



     5. Obligations of Bank Upon Termination of Employment. Upon termination of
Employee’s employment with Bank under the circumstances set forth in
Subparagraph 4(b) above, notwithstanding that termination, Employee shall be
entitled to receive the following payments and provided the following benefits:

  a.   Compensation.     (1)   Bank shall pay Employee within ten days after the
termination of his employment a lump sum payment equal to the aggregate of 100%
of the future Monthly Compensation Employee would have received if he had
continued in Bank’s employ until 36 months after the termination of his
employment, discounted to present value at a discount rate equal to the per
annum rate offered on that termination date (or the next preceding date on which
that rate is published) on U.S. treasury bills with maturities of one and
one-half years.     (2)   For purposes hereof, the term “Monthly Compensation”
means:     (a)   The gross salary and wages paid or payable to Employee by Bank
for the month preceding the termination of his or her employment and which is
reportable on Form W-2 or any substitute therefor (unless a reduction in
Employee’s base salary preceded Employee’s resignation or retirement for Good
Reason, in which case in determining Monthly Compensation Bank shall use
Employee’s highest base salary in effect during the twelve-month period before
the termination of his or her employment);     (b)   Plus one-twelfth of amounts
paid or payable by Bank to Employee in respect of all bonuses and incentive
payments for Bank’s most recently completed fiscal year (including, without
limitation, Bank’s Executive Incentive Plan and Profit-Sharing Bonus Plan);    
(c)   Reduced by (i) any amounts imputed under the Internal Revenue Code of
1986, as amended (the “Code”), and regulations issued pursuant thereto and
(ii) amounts attributable to moving and travel expenses and tuition payments.

      For purposes hereof, income Employee realizes from the exercise of stock
options and vacation time that has accrued but not been taken shall not be
considered in determining “Monthly Compensation.”

  b.   Benefits. For three years after the termination of Employee’s employment,
at Bank’s expense, Employee shall participate in and be covered by all health,
medical, life and disability plans, programs, policies and arrangements of Bank
applicable to employees, whether funded or unfunded; provided, however, that, if
any administrator or insurance carrier contests Employee’s

-6-



--------------------------------------------------------------------------------



 



      participation in or coverage under that plan, program, policy or
arrangement, then in respect of insurance arrangements, Bank shall, at its own
cost or expense, cause equivalent insurance coverage to be provided and, in
respect of arrangements other than insurance, make cash payments to Employee in
an amount equal to the amount which would have been contributed by Bank with
respect to Employee at the times those amounts would have been contributed; and
provided further that, to the extent Bank has an obligation to provide
continuation coverage under Section 4980(B)(f) of the Code, the period for which
benefits are provided under this Subparagraph 5(b) constitutes a portion of that
continuation coverage. Notwithstanding the foregoing, any payments made to
Employee pursuant hereto, or otherwise, are subject to and conditioned upon
their compliance with 12 U.S.C. § 1828(k) and any regulations promulgated
thereunder.     c.   Limitations.

  (1)   Notwithstanding the foregoing or any other provision hereof to the
contrary, if Bank’s tax counsel determines that any portion of any payment
hereunder would constitute an “excess parachute payment,” then the payments to
be made to Employee hereunder shall be reduced so that the value of the
aggregate payments that Employee is entitled to receive hereunder and under any
other agreement, plan or program of Bank or Parent shall be one dollar less than
the maximum amount of payments which Employee may receive without becoming
subject to the tax imposed by Section 4999 of the Code.     (2)   The parties
intend that this Agreement shall govern the rights and obligations of the
parties with respect to severance payments payable upon a termination of
Employee’s employment under circumstances described in Subparagraph 4(b) above.
If the Internal Revenue Service assesses an excise tax against Employee pursuant
to Sections 280G and 4999 of the Code, Bank shall be under no obligation to
Employee with respect to the amount of (a) that excise tax or (b) any additional
Federal income tax due from and payable by Employee as the result of his receipt
of any payment hereunder.

     6. No Duty to Mitigate. Employee shall not be required to mitigate the
amount of any payment required hereunder by seeking other employment or
otherwise, nor shall the amount paid hereunder be reduced or offset by any
compensation earned or received by Employee as result of employment with another
employer, self-employment or any amount received from any of Bank’s other plans,
programs, policies or arrangements; provided that benefits provided under
Subparagraph 5(b) above shall be reduced to the extent that comparable benefits
are actually received by Employee from or through another employer.

-7-



--------------------------------------------------------------------------------



 



     7. Miscellaneous.
          a. General Creditor. All payments required hereunder shall be made
from Bank’s general assets, and Employee shall have no rights greater than the
rights of a general creditor of Bank.
          b. Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by certified mail, return receipt
requested, first-class postage prepaid, or by a nationally recognized overnight
mail carrier, to the parties hereto at the following addresses:

  (1)   If to Bank, at:         Wilmington Trust of Pennsylvania
Suite 6
795 East Lancaster Avenue
Villanova, PA 19085-1517
Attention: Chairman of the Board     (2)   If to Employee, at the address set
forth at the end hereof,

or to such other address as either party hereto has last designated by notice to
the other. All such notices and communications shall be deemed to have been
received on the earlier of the date of receipt, the first business day after
mailing by a nationally-recognized overnight mail carrier or the third business
day after the date of other mailing.
          c. Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Nothing contained herein, express or implied, is intended or shall be
construed to give any person, other than the parties hereto and their respective
successors and assigns, any legal or equitable right, remedy or claim under or
in respect of any agreement or provision herein.
          d. Costs of Enforcement. If Employee retains legal counsel to enforce
any or all of his rights to severance benefits under Paragraph 5 above and he
substantially prevails in enforcing those rights, Employee shall be entitled to
recover from Bank Employee’s reasonable attorneys’ fees, costs and expenses in
connection with the enforcement of his rights.
          e. Waiver. Either party may, by written notice to the other:
(1) extend the time for performance of any obligation or other action of the
other hereunder; (2) waive compliance with any condition or covenant of the
other herein; or (3) waive or modify performance of any obligation of the other
hereunder. Except as provided in the preceding sentence, no action taken
pursuant hereto, including, without limitation, any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by that party of
compliance with any representation, warranty, covenant or

-8-



--------------------------------------------------------------------------------



 



agreement contained herein. The waiver by any party of a violation of any
provision hereof shall not operate or be construed as a waiver of any preceding
or succeeding violation, and no failure by either party to exercise any right or
privilege hereunder shall be deemed a waiver of that party’s rights or
privileges hereunder or that party’s rights to exercise that right or privilege
at any subsequent time hereunder.
          f. Amendment. This Agreement may be terminated, amended, modified or
supplemented only by a written instrument executed by Employee and Bank.
          g. Assignability. Neither this Agreement nor any right, remedy,
obligation or liability hereunder or arising by reason hereof shall be
assignable by either Bank or Employee without the prior written consent of the
other.
          h. Governing Law. This Agreement shall be governed by and construed in
accordance with Pennsylvania law, regardless of what law might be applied under
principles of conflicts of laws, except as that law is superseded by the laws of
the United States.
          i. Section and Other Headings. The section and other headings herein
are for reference purposes only, and shall not affect the meaning or
interpretation hereof.
          j. Withholding of Taxes. Bank may withhold from amounts required to be
paid to Employee hereunder any applicable Federal, state, local and other taxes
with respect thereto; provided, however, that Bank shall promptly pay over the
amounts so withheld to the appropriate taxing authorities and provide Employee
with appropriate statements on forms prescribed for those purposes on the
amounts so withheld.
          k. Severability. If, for any reason, any provision hereof is held
invalid, that invalidity shall not affect any other provision hereof not so held
invalid, and each such other provision hereof shall, to the full extent
consistent with law, continue in full force and effect. If any provision hereof
is held invalid in part, that invalidity shall in no way affect the rest of that
provision not held invalid, and the rest of that provision, together with all
other provisions hereof, shall, to the full extent consistent with law, continue
in full force and effect.
          l. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Bank has executed this Agreement and caused its seal to
be affixed hereto by its officers thereunto duly authorized, and Employee has
signed this Agreement, all as of the date first written above.

                  ATTEST:       WILMINGTON TRUST OF PENNSYLVANIA                
      /s/ Gerard A. Chamberlain       By:   /s/ Rodney P. Wood                  
    [Assistant] Secretary           (Authorized Officer)                      
WITNESS:       EMPLOYEE:                               /s/ Mark A. Graham      
                    Name:   Mark A. Graham             Address:   144 Springton
Lake Rd.                 Medin, PA 19065    

 